Citation Nr: 1442568	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11 27-885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection and assigned a 50 percent rating.

In January 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the Veteran filed a claim for an increased rating for his service-connected coronary artery disease.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Over the course of the entire appeal period, the Veteran's PTSD symptomatology has resulted in, at worst, occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated that there are any outstanding private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in March 2013; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  The examination report contained sufficient information to rate the Veteran under the applicable DC.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Initial Rating for PTSD

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Higher ratings are warranted for more serious manifestations which are not present in this case.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The diagnosis of a mental disorder must conform to DSM-IV.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  

GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  

GAF scores ranging between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts 

Service connection for PTSD was granted in a November 2010 rating decision, and a 50 percent disability rating was assigned, effective July 16, 2010.  The Veteran contends that a higher rating is warranted.

The Veteran underwent a VA examination in September 2010. The examiner assigned the Veteran a GAF score of 55.  The Veteran thinks about his experiences in Vietnam on a daily basis and has flashbacks a few times a week.  He has high anxiety, and is hypervigilent of his surroundings.  The Veteran has a history of irritability and anger issues, though his outbursts have not resulted in legal trouble.  The Veteran has major depressive disorder, which intensified since being diagnosed with prostate cancer in 2010.  The Veteran has problems sleeping.  The Veteran has been divorced four times, each of which caused him significant stress.  He has an estranged daughter from his first marriage with whom he is trying to rebuild a relationship.  He recalls attempting suicide between his second and third marriage in the 1980's, but he did not go through with the attempt and denies having any type of suicidal thoughts since then.  The Veteran worked in IT tech support for a major corporation but was laid off several years ago.  He has since retired.  

Despite these symptoms, the Veteran does have a stable relationship with his girlfriend of 8 years, is close with his mother and brother, and participates in the Elk club and several veterans' organizations.  

The examiner found that the Veteran's symptoms did not preclude him from attaining and maintaining substantially gainful employment.  His symptoms do, however, make it difficult to establish and maintain effective work and social relationships.  The examiner's impression was that the Veteran functions in a satisfactory manner in day-to-day activities and that he appears capable of managing his own funds.

The Veteran has taken part in individual therapy for PTSD at the Lyons, New Jersey, VA Medical Center (VAMC) since August 2010.  The Board has acquired and reviewed all treatment records from that date through March 2013.

The Veteran's treatment records indicate a history of irritability and anger, insomnia, anxiety, self-isolation, and depressed mood.  His anger and irritation are exacerbated by road rage and learning about current events on the news.  He feels anxious in public places.  He avoids crowds, only goes to the mall early in the day when it is still relatively empty, and when he goes out to restaurants he sits with his back against the wall so that he can see everything in front of him.  The Veteran  takes medicine to help with his mood and sleep problems.  He lives an active lifestyle and enjoys spending time in nature.  The Veteran arrived at all treatment appointments on time or early, had good hygiene, was well dressed, and his speech was normal and in rhythm. 

The Veteran's symptoms fluctuated throughout the entirety of the appeal.  At times, his irritability was well-controlled, and at other times it was not.  His depression was exacerbated at times by nonservice-related stressors, such as the death of his mother, but his symptoms quickly returned to baseline.  The most consistent and pervasive manifestation of PTSD is his tendency to isolate from friends and family.  The Veteran's psychologists assigned him GAF scores ranging from 55 to 58.  

In January 2013, the Veteran and his girlfriend wrote letters to the VA describing his problems and symptoms.  Both letters, in general, discuss the same issues and symptoms that were covered in his VA treatment records.  However, two notable new symptoms were reported by the Veteran's girlfriend.  First, she mentions that on one occasion he told her he "wanted to end it."  She does not provide a date for this occurrence or indicate if he took any steps to act on it.  Second, she mentions that the Veteran has a hard time remembering things.
 
The Veteran underwent his most recent VA examination in March 2013.  His symptoms were essentially unchanged from those reported on previous examinations and in the VA treatment notes.  
The only notable difference was that the March 2013 examination reported that the Veteran has difficulty adapting to stressful circumstances.  The examiner diagnosed him with PTSD and assigned a GAF score of 55.  The examiner also indicated that the Veteran's symptoms met the criteria for a disability rating of 50 percent.

Analysis

Throughout the course of the appeal, the Veteran's symptoms have closely approximated the criteria for a 50 percent rating under DC 9411.  The Veteran has a flattened affect, insomnia, avoidance of stimuli related to trauma, depressed mood, subjective mild memory loss, and a tendency to isolate from friends and family.  He also has anxiety, and irritability and anger issues, though he does not act out in violence.  He has difficulty adapting to stressful situations.  His symptoms cause him moderate problems in his day-to-day social and occupational functions, but are not a serious impairment.

Despite the Veteran's claims that his symptoms have worsened, according to his latest VA examination, they are generally the same as they were three years ago.  The Veteran's treatment records support this opinion.  While there were certain instances over the course of the treatment where his symptoms got worse-for example, around the holidays when he felt more depressed or during the fall/winter of 2012 where he had several instances of anger as a result of road rage-there were also instances where his symptoms got better.  Regularly, the Veteran would go months without reporting any incidents of anger and months without feeling depressed.  His GAF scores were consistently between 55 and 58, which is indicative of moderate symptomatology. 

The Veteran lives a fairly normal, routine life.  He does not have occupational and social impairment with difficulties in most areas.  The Veteran is not in a constant state of depression that affects his ability to function independently.  He actually reported being in a good mood and feeling less depressed in the majority of his VAMC treatment visits.  The Veteran has periods of irritability, but he does not have violent outbursts indicative of impaired impulse control.  His speech is normal, and his hygiene and appearance are good.  Although he prefers to isolate himself from the community, he still has a long-time, live-in girlfriend; keeps in contact with his brother (both parents are now deceased); is working to rebuild a relationship with his estranged daughter; and socializes with the Elks Club and various veteran's service organizations.  He lives an active lifestyle.  The VA examiners who have evaluated the Veteran agree that he is not unemployable as a result of his service-connected PTSD. 

The Veteran's girlfriend indicated that he had one instance of passive suicidal ideation and evidence of memory loss.  These symptoms were not, however, described by the Veteran, nor were they noted on any VA treatment records.  The Veteran's overall clinical picture suggests that there is no serious impairment in his social or occupational functioning.

The March 2013 examiner found, and the Board agrees, that the Veteran's symptoms are generally the same as those noted on the September 2010 VA examination, and that his symptoms are indicative of a 50 percent disability rating. 

The Veteran's disability does not warrant referral for an extraschedular rating.  His service-connected PTSD results in depressed mood, anxiety, chronic sleep impairment, flattened affect, irritability and outbursts of anger, subjective memory loss, avoidance of stimuli related to trauma, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances; no other manifestations are present.  The rating criteria reasonably describe the Veteran's disability level.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The evidence indicates that the Veteran was released from his job of 11 years in April 2010 and that he has since retired.  The Veteran does not contend, and the record does not reflect, that he is incapable of maintaining substantially gainful employment solely as a result of his service-connected PTSD.  The VA examiners specifically found that he is not unemployable.  A claim for a TDIU has not been raised by the record and it will not be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the claim for a higher initial rating; there is no doubt to be resolved; and a higher initial rating for PTSD is not warranted.


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


